  Case 14-15489         Doc 53     Filed 11/02/18 Entered 11/02/18 13:52:29              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-15489
         Eric Williams
         Jawanna P Lumpkin
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/25/2014.

         2) The plan was confirmed on 07/14/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/17/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/10/2018.

         6) Number of months from filing to last payment: 52.

         7) Number of months case was pending: 54.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-15489       Doc 53        Filed 11/02/18 Entered 11/02/18 13:52:29                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $21,090.68
       Less amount refunded to debtor                            $499.57

NET RECEIPTS:                                                                                    $20,591.11


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,989.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $905.76
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,894.76

Attorney fees paid and disclosed by debtor:                   $11.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
ASSET ACCEPTANCE LLC             Unsecured            NA       1,725.16         1,725.16          42.46       0.00
CAVALRY INVESTMENTS              Unsecured            NA       1,078.34         1,078.34          15.96       0.00
CDA PONTIAC                      Unsecured            NA       4,615.00         4,615.00        113.58        0.00
CENTRAL FURNITURE                Secured              NA         819.36           819.36           0.00       0.00
CENTRAL FURNITURE                Unsecured         819.00           NA            819.36          20.17       0.00
CERASTES LLC                     Unsecured            NA         266.86           266.86           0.00       0.00
CHASE                            Unsecured         500.00           NA               NA            0.00       0.00
CHECK SYSTEMS                    Unsecured      1,500.00            NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      3,400.00       4,229.78         4,229.78        104.10        0.00
COMMONWEALTH EDISON              Unsecured         280.00    13,037.54        13,037.54         320.86        0.00
CREDIT MANAGEMENT LP             Unsecured         749.00           NA               NA            0.00       0.00
CREDIT MANAGEMENT LP             Unsecured         391.00           NA               NA            0.00       0.00
Credit Protection Asso           Unsecured      1,446.00            NA               NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         186.00           NA               NA            0.00       0.00
Dish Network                     Unsecured         150.00           NA               NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured         500.00           NA               NA            0.00       0.00
FIFTH THIRD BANK                 Unsecured         100.00           NA               NA            0.00       0.00
FIRST SOUTHWESTERN FINANCIAL     Unsecured      4,961.00            NA            266.12           0.00       0.00
FIRST SOUTHWESTERN FINANCIAL     Secured        2,425.00       7,652.12         7,386.00      7,386.00     894.44
HARRIS & HARRIS                  Unsecured         274.00           NA               NA            0.00       0.00
HERITAGE ACCEPTANCE CORP         Unsecured      2,226.00       2,226.30         2,226.30          54.79       0.00
IL DEPARTMENT OF EMPLOYMENT S    Unsecured     12,000.00            NA               NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured            NA       1,552.27         1,552.27          38.21       0.00
IL DEPT OF REVENUE               Priority             NA         772.52           772.52        772.52        0.00
IL ST DEPARTMENT OF REV          Priority          785.85           NA               NA            0.00       0.00
IL ST DEPARTMENT OF REV          Priority          122.00           NA               NA            0.00       0.00
IL ST DEPARTMENT OF REV          Unsecured      1,531.15            NA               NA            0.00       0.00
IL STATE DISBURSEMENT UNIT       Priority            0.00           NA               NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO       Unsecured            NA         614.35           614.35          15.12       0.00
ILLINOIS TITLE LOANS             Unsecured         600.00           NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority          600.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-15489       Doc 53       Filed 11/02/18 Entered 11/02/18 13:52:29                     Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim           Claim         Claim        Principal        Int.
Name                                Class   Scheduled        Asserted      Allowed         Paid           Paid
INTERNAL REVENUE SERVICE        Priority       1,600.00         4,099.28      4,099.28      4,099.28          0.00
INTERNAL REVENUE SERVICE        Unsecured            NA           734.52        734.52          18.08         0.00
Miramedrg                       Unsecured         120.00             NA            NA            0.00         0.00
MUNICIPAL COLLECTIONS OF AMER   Unsecured         150.00          450.00        450.00           0.00         0.00
MUNICIPAL COLLECTIONS OF AMER   Unsecured         150.00             NA            NA            0.00         0.00
MUNICIPAL COLLECTIONS OF AMER   Unsecured         150.00             NA            NA            0.00         0.00
NICOR GAS                       Unsecured      2,000.00         1,305.49      1,305.49          19.32         0.00
PAYDAY LOAN STORE               Secured        1,575.00              NA            NA            0.00         0.00
PAYDAY LOAN STORE               Unsecured          25.00        1,083.61      1,083.61          16.04         0.00
PAYDAY LOAN STORE OF IL INC     Unsecured      1,500.00              NA            NA            0.00         0.00
PEOPLES BANK                    Unsecured         179.00          229.00        229.00           0.00         0.00
PREMIER BANK CARD               Unsecured         529.00          529.89        529.89           0.00         0.00
PROGRESSIVE LEASING LLC         Unsecured         800.00             NA         717.49          17.66         0.00
PROGRESSIVE LEASING LLC         Unsecured         800.00             NA         757.00          18.63         0.00
PROGRESSIVE LEASING LLC         Secured           800.00        1,517.49        800.00        800.00        45.17
PROGRESSIVE LEASING LLC         Secured           800.00        1,557.00        800.00        800.00        44.90
PYOD LLC                        Unsecured            NA           948.69        948.69          23.35         0.00
PYOD LLC                        Unsecured            NA           638.36        638.36          15.71         0.00
PYOD LLC                        Unsecured            NA           156.15        156.15           0.00         0.00
SHANDA HOUSTIN                  Priority          600.00             NA            NA            0.00         0.00
T-MOBILE/T-MOBILE USA INC       Unsecured            NA           266.05        266.05           0.00         0.00
TORRES CREDIT SVC               Unsecured      1,236.00              NA            NA            0.00         0.00
TRI STATE FINANCIAL SVC         Unsecured         350.00          317.62        317.62           0.00         0.00
TRI STATE FINANCIAL SVC         Unsecured         400.00          381.76        381.76           0.00         0.00
TRIBUTE                         Unsecured         364.00             NA            NA            0.00         0.00
Uptown Cash                     Unsecured         600.00             NA            NA            0.00         0.00
US BANK NA                      Unsecured         800.00             NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00              $0.00                   $0.00
      Mortgage Arrearage                                       $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                              $7,386.00          $7,386.00                 $894.44
      All Other Secured                                    $2,419.36          $1,600.00                  $90.07
TOTAL SECURED:                                             $9,805.36          $8,986.00                 $984.51

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00              $0.00                   $0.00
       Domestic Support Ongoing                                $0.00              $0.00                   $0.00
       All Other Priority                                  $4,871.80          $4,871.80                   $0.00
TOTAL PRIORITY:                                            $4,871.80          $4,871.80                   $0.00

GENERAL UNSECURED PAYMENTS:                            $38,946.71               $854.04                   $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-15489         Doc 53      Filed 11/02/18 Entered 11/02/18 13:52:29                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $4,894.76
         Disbursements to Creditors                            $15,696.35

TOTAL DISBURSEMENTS :                                                                      $20,591.11


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
